Sherwood, J.
I concur in reversing the judgment. But, if reversed, why remanded ; if remanded, why- reversed ? Is it within the.range of human probabilities that the testimony of the plaintiff will be any stronger in his own behalf than as now presented? If no stronger on a re-trial of the issues, and the cause comes here again, will we not stultify ourselves if, on the same testimony. we affirm the judgment where we now reverse it ? Cases are not unfrequently in this court where we have reversed the judgment, and yet, because- on plaintiff’s own showing, he was not entitled tó recover, have, in terms, refused to remand the cause. In my opinion, it makes no difference, in point of principle, whether you refuse to'remand because there’is absolutely no evidence to support the verdict, or whether your refusal be based on the theory that upon evidence so highly' and intrinsically improbable, no verdict should be permitted to stand.